Citation Nr: 1233280	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1945 to May 1947.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region.  The Veteran timely appealed.

In March 2008, the Veteran testified during a hearing before RO personnel.  A transcript of this hearing is associated with the claims folder.  

In December 2009, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has retired from working, and has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the course of the rating action on appeal, residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region involving Muscle Groups XIV and XVII have been manifested primarily by loss of power, pain, weakness, and impairment of movement; and have been productive of no more than moderate muscle disability. 

2.  Throughout the course of the rating period on appeal, the associated scar residual of gunshot wound to the right thigh with retained bullet fragments in the left gluteal region, has been neither tender nor painful, and has not limited function of the body part affected; and has measured less than 144 square inches.


CONCLUSIONS OF LAW

1.  Throughout the course of the rating action on appeal, the criteria for a 30 percent disability rating for residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region, involving Muscle Groups XIV and XVII have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5317 (2011).

2.  The criteria for a compensable disability evaluation for associated scar residual of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through January 2007 and March 2010 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeals, reports of which are of record and are adequate for rating purposes.  In this regard, the VA examinations contain sufficient findings to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

General Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of muscle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


Residuals of Gunshot Wound to the Right Thigh with
Retained Bullet Fragment in the Left Gluteal Region
 
Service connection has been established for residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region.  The RO has evaluated the Veteran's disability under Diagnostic Code 5314 as 10 percent disabling based on moderate injury of Muscle Group XIV.

The provisions of Diagnostic Code 5314 provide that the function of Muscle Group XIV is the extension of knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  This muscle group includes the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus intemus, and tensor vaginae femoris.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Diagnostic Code 5314 provides a zero percent evaluation for slight muscle injury.  A 10 percent rating requires moderate injury.  A 30 percent rating requires moderately severe injury.  A 40 percent rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). 

(c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  

(d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  

(e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  

(f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.


The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Factual Background

Service treatment records show that the Veteran accidentally sustained a gunshot wound to his right lateral thigh while asleep in bed during active service in June 1946.  Records show that it was a penetrating wound to the right thigh, with no trace of bullet found, and no exit.  The Veteran was admitted to a field hospital.

Examination in June 1946 revealed the entrance hole on the lateral surface in the middle third of the Veteran's right thigh.  No pain was present; tenderness to palpation was present over the wound and area of thigh distal to wound.  The examiner could not palpate the lodged bullet.  The Veteran's leg was moderately swollen, and hard to palpation.  Temperature, pulse, respiration, and blood pressure were normal.  Records show that the Veteran complained of pain on walking.  He was discharged from the hospital approximately 12 days later.  

The report of a June 1965 VA examination reveals a hardly visible, small, oval, flat scar was present medially in right thigh.  There was no atrophy affecting the thigh muscle group, and no diminished tone.  There was normal function of hip, knee, and ankle joints.

X-rays taken in March 1973 reveal a metallic foreign body projecting over the head of the Veteran's left femur.

During a September 1999 VA examination, the Veteran reported difficulty in sitting properly due to a gunshot wound near his right buttock.  Examination of the right hip and thigh at that time reveals that the gluteal area appeared normal; and that there was a small soft "cyst" type of swelling measuring about one-half inch in diameter near the gluteal area posterior to the greater trochanter.  There were no other marks of injuries from any laceration or gunshot wound.  Nor was there tenderness.

In September 2006, the Veteran filed a claim for an increased disability rating.

During a December 2006 VA examination, the Veteran reported pain in the left buttock and thigh, fairly constant, with the intensity of 2 on a 10-point scale.  Prolonged standing and walking were somewhat difficult, due to a feeling of weakness in the leg.  Repetitive use increased the pain, and the Veteran could not sit comfortably on the left side.  He reported no pain in his right thigh, and he did not take any medications.  

Examination in December 2006 revealed a one-quarter inch diameter scar on the right thigh, near the trochanteric area.  This was only skin deep, dark-colored, and without any tenderness or any tissue loss.  There were no adhesions, and the surrounding skin was healthy.  Examination of the left thigh revealed no scars, but the Veteran complained of pain near the left gluteal area.  Pelvis was symmetrical, and there was no tenderness.  X-rays revealed no fracture or any other significant bony abnormalities involving the right femur.  Mild degenerative changes were noted involving the right hip joint and knee joint.  No soft tissue calcification was noted.  The examiner found no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints; and minimal impairment of daily occupational activities.

Private treatment records, received in February 2007, revealed findings of peripheral vascular occlusive disease.   Statements from several friends and family members, received in March 2007, indicate that the Veteran had complained of pain in his legs since active service.

In March 2008, the Veteran testified that he experiences tenderness and pain both in the area of the gunshot wound, and in the area where the projectile is located.  He testified that the pain makes it difficult to ambulate, and that he now used a cane.  The Veteran testified that the pain is agitated by sitting, and that he also felt pain in his leg.  

During a September 2008 VA examination, the Veteran reported difficulty walking more than one-half block due to pain in his left leg; and reported fairly constant pain in the left buttock.  He reported difficulty with prolonged walking and standing.  He reported no flare-ups.  Examination revealed a one-quarter inch diameter scar on the right thigh in the trochanteric area.  The scar was the same color as the rest of the skin; slightly dark-colored; superficial; and non-adherent to underlying structures.  There was neither tenderness, nor loss of muscle.  There were no scars on the left thigh.  X-rays were consistent with a bullet noted, superimposed over the left hip.   

The Veteran underwent a VA examination in April 2010.  He reported having chronic pain in the right thigh and right lower extremity, and reported taken some pain medication.  The Veteran denied any recent injuries to the right thigh.  The examiner reviewed the Veteran's claims file, and noted that the Veteran's medical history did not reveal any neurological complication of the right thigh gunshot wound.   The Veteran also reported having tingling and numbness of both feet on and off for the last few years, and reported being a known diabetic for the last five years.  The Veteran reported that the right thigh pain was worse after walking about a half block, and reported that he could not climb stairs.  He reported using a cane for lack of balance for the last three years.  

Examination of both lower extremities in April 2010 revealed no obvious atrophy or wasting of the muscles, especially the thigh muscles.  Muscle power was normal.  Sensations were slightly diminished over both feet, and intact in other parts of the lower extremities, including both thighs.  There were no muscle spasms.  Deep tendon reflexes were normal on both sides.  The examiner found no residual objective neurological manifestations related to the gunshot wound to the right thigh with retained bullet fragment in the left gluteal region.
    
Analysis

At the outset of this discussion, the Board notes that the Veteran's disability has been evaluated by the RO using Diagnostic Code 5314, pertaining to Muscle Group XIV.  That diagnostic code provides that both Muscle Groups XIV and XVII act together, in providing postural support to the body.  In this case, the evidence reflects that the retained bullet fragment is located within the Veteran's left gluteal region.  Pursuant to Diagnostic Code 5317, Muscle Group XVII includes the gluteus maximus, gluteus medius, and gluteus minimus.  For this reason, the Board finds that Diagnostic Codes 5314 and 5317 are both potentially applicable, although awarding separate disability ratings under both diagnostic codes would clearly violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2011).  Therefore, the Board finds that a compensable rating is permissible under only one of these muscle codes.

In this regard, Muscle Group XIV acts upon both the knee joint and the hip joint; Muscle Group XVII acts upon the hip joint and thigh.  For muscle groups in the same anatomical region that act upon different joints, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).
    
After reviewing the evidence of record, the Board concludes that the evidence reveals moderate injury, but no more, of both Muscle Groups XIV and XVII under the criteria of 38 C.F.R. § 4.56.  Where metallic fragments are retained in muscle tissue, the muscle injury is considered to be, at the least, a moderate disability.  38 C.F.R. § 4.56.  Here, the Veteran has complained of one or more of the cardinal signs and symptoms of muscle disability-e.g., weakness, and impairment of movement (cannot climb stairs).  There is no evidence of muscle atrophy, and no examiner has made findings of intermuscular binding and scarring.  Nor has the Veteran submitted evidence of an inability to keep up with work requirements, as the evidence shows that he worked in a factory for twenty years prior to his retirement in 1993.  The April 2010 VA examiner also found no restriction of daily routine simple activities, and no objective evidence of loss of muscle power.  Moderately severe or severe muscle injury is not demonstrated.

Here, the Board finds that Diagnostic Code 5314 more closely approximates the overall impairment resulting from the Veteran's disability.  The evidence reflects findings of a deep penetrating wound, in-service treatment; complaints of the cardinal signs of muscle injury, and fatigue of the Veteran's right thigh.  The Board also notes that the 10 percent rating recently assigned under Diagnostic Code 5299-5252 already contemplates limitation of motion of the left hip joint.  That being the case, the rating for Muscle Group XIV should be increased by one level, and used as the combined rating for the affected muscle groups.  38 C.F.R. § 4.55(e).  

Given these findings, the Veteran's complaints of tenderness and pain both areas, the provisions of 38 C.F.R. § 4.55 for muscle injuries in the same anatomical region acting upon different joints, and DeLuca, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence meets the criteria for a 30 percent disability rating under Diagnostic Code 5314.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
For the foregoing reasons, a 30 percent, but no greater, combined disability rating is warranted for residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region, involving Muscle Groups XIV and XVII.

Associated Scar Residuals

In this case, examiners have also described a one-quarter inch diameter scar on the right thigh, near the trochanteric area, as a residual of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region.

Disabling effects of scar residuals are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

Recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  Moreover, in July 2011, the Veteran was informed of the opportunity to request review under the revised criteria.  Because he has not done so, the revised criteria are inapplicable in this case (see 77 Fed. Reg. 2909 (January 20, 2012)).

A 10 percent rating may be assigned for scars that are unstable, that are painful on examination, or that limit the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The objective evidence does not support a compensable disability rating on the basis of scars.  The reports of VA examinations in December 2006 and in September 2008 reflect the presence of a one-quarter inch diameter scar on the right thigh.  As noted above, the scar is superficial and non-adherent to underlying structures; there is neither tenderness, nor loss of muscle.  

The objective evidence reflects that the Veteran's associated scar residual has been manifested primarily by a superficial scar that is neither painful nor tender on examination.  The evidence does not meet the criteria for a compensable disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Moreover, loss of function of the body part affected, due to the scar, has not been demonstrated; no other diagnostic codes are applicable.

Thus, the weight of the evidence is against the grant of a compensable disability rating for an associated scar residual.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  The objective clinical findings outweigh the Veteran's lay assertions regarding severity.

Neurological Manifestations

In this case, the Veteran also has described some sensory deficit, primarily in each lower extremity.  The Board finds the Veteran's testimony to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The report of the April 2010 VA examination reveals no residual objective neurological manifestations related to the gunshot wound to the right thigh with retained bullet fragment in the left gluteal region.  As noted above, the Veteran reported being a known diabetic, and reported having tingling and numbness of both feet intermittently for the last few years.  No examiner has found significant neurological deficits involving the Veteran's service-connected gunshot wound disability.

While the Veteran is competent to describe radiating pain down each extremity, the consistent lack of significant objective findings associated with the gunshot wound to the right thigh with retained bullet fragment in the left gluteal region, weighs against granting a compensable rating for any neurological manifestations. Moreover, a muscle injury rating is not to be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

For the foregoing reasons, the Board finds that, throughout the appellate period, the preponderance of the evidence is against the award of a compensable rating for any neurological manifestations.  

Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region, is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent disability rating for residuals of gunshot wound to the right thigh with retained bullet fragment in the left gluteal region is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


